Citation Nr: 0819082	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO. 06-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for low back 
disability.

2. Entitlement to service connection for hearing loss 
disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an initial rating in excess of 10 percent 
for hypertension. 

5. Entitlement to an initial rating in excess of 10 percent 
for psychiatric disability, variously diagnosed as anxiety 
disorder, dysthymia, and adjustment disorder.

6. Entitlement to an initial compensable rating for right 
shoulder impingement syndrome.

7. Entitlement to an initial compensable rating for 
hemorrhoids.

8. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

9. Entitlement to an initial compensable rating for left 
carpal tunnel syndrome.

10. Entitlement to an initial compensable rating for right 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to May 
2003.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the RO.

In May 2008, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the 
Board's docket.


FINDINGS OF FACT

1. The presence of low back disability has not been 
established.

2. Under VA criteria, the presence of hearing loss 
disability has not been established.

3. Tinnitus was first manifested in service.

4. The veteran's service-connected hypertension, which is 
controlled by medication, is manifested primarily by 
diastolic readings below 100 and systolic readings below 
160. 

5. The veteran's service-connected psychiatric disability, 
manifested primarily by agitation; an angry, depressed 
mood; a labile affect with crying spells; impaired sleep; 
diminished motivation; low self esteem; and impaired 
concentration, is productive of moderate impairment.

6. The veteran's service-connected right shoulder 
impingement syndrome is manifested primarily by complaints 
of pain, limitation of flexion to 130 degrees, limitation 
of abduction to 90 degrees. 

7. The veteran's service-connected hemorrhoids, which are 
not currently active, are productive of no more than 
moderate impairment.

8. The veteran's service-connected gastroesophageal reflux 
disease is manifested primarily by subjective complaints.

9. The veteran's service-connected left carpal tunnel 
syndrome is productive of mild impairment.

10. The veteran's service-connected right carpal tunnel 
syndrome is productive of mild impairment.




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a low back disability are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. § 3.159, 
3.303 (2007).

2. The claimed hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159, 3.303 (2007).

3. Tinnitus is the result of disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. § 3.102, 
3.159, 3.303 (2007).

4. The criteria for an initial rating in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2007).

5. The criteria for an initial 30 percent rating for 
psychiatric disability, variously diagnosed as anxiety 
disorder, dysthymia, and adjustment disorder, have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9400 (2007).

6. The criteria for an initial compensable rating for right 
shoulder impingement syndrome have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 
4.45, 4.130, Diagnostic Code 5201 (2007).

7. The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7336 (2007).

8. The criteria for an initial compensable rating for 
gastroesophageal reflux disease have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7346 (2007).

9. The criteria for an initial 10 percent rating for left 
carpal tunnel syndrome have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124b, Diagnostic Code 8515 
(2007).

10. The criteria for an initial 10 percent rating for right 
carpal tunnel syndrome have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, , 4.3, 4.7, 4.124b, Diagnostic Code 
8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims: 1) Entitlement to service connection for low 
back disability; 2) entitlement to service connection for 
hearing loss disability; 3) entitlement to service 
connection for tinnitus; 4) entitlement to an initial 
rating in excess of 10 percent for hypertension; 5) 
entitlement to an initial rating in excess of 10 percent 
for psychiatric disability, variously diagnosed as anxiety 
disorder, dysthymia, and adjustment disorder; 6) 
entitlement to an initial compensable rating for right 
shoulder impingement syndrome; 7) entitlement to an initial 
compensable rating for hemorrhoids; 8) entitlement to an 
initial compensable rating for gastroesophageal reflux 
disease; 9) entitlement to an initial compensable rating 
for left carpal tunnel syndrome; and 10) entitlement to an 
initial compensable rating for right carpal tunnel 
syndrome. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. 
§§ 5103, 5103A; 38 CFR § 3.159(b)(1). As part of that 
notice, VA must inform the veteran of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a veteran to provide 
any additional evidence in his possession that pertains to 
the claim. See 38 U.S.C.A. § 5103, 5103A; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In a July 2004, the RO informed the veteran of the 
requirements to substantiate his January 2004 claims for 
service connection. The RO notified the veteran that in 
order to establish service connection for the claimed 
disabilities, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In its August 2004 rating decision, the RO granted service 
connection for the following and assigned 10 percent 
ratings each for 1) hypertension and for 2) psychiatric 
disability, variously diagnosed as anxiety disorder, 
depression, and adjustment disorder. The RO also granted 
service connection for the following and assigned 
noncompensable ratings: 3) right shoulder impingement 
syndrome; 4) hemorrhoids; 5) gastroesophageal reflux 
disease; 6) left carpal tunnel syndrome, evaluated as 
noncompensable; and 7) right carpal tunnel syndrome. Each 
of those ratings became effective May 16, 2003, the day 
following the veteran's separation from service. 

In August 2004, the RO denied entitlement to service 
connection for low back disability; bilateral hearing loss 
disability; and tinnitus. In May 2005, the veteran filed 
his notice of disagreement with the assigned ratings and 
with the denials of service connection. 

In March 2006, the RO notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule 
for evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award 
of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the manner in which VA assigns 
disability ratings and effective dates was not sent to the 
veteran until after the August 2004 decision, any defects 
in the timing of that notice was harmless error. With 
respect to the disabilities for which service connection 
was granted and the initial disability ratings and 
effective dates were assigned, those claims have been 
substantiated. Thus, VA's duty to notify the veteran in 
accordance with 38 U.S.C. § 5103(a) is no longer required 
because the purpose that the notice is intended to serve 
was fulfilled. Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007). The veteran has not 
alleged and the record does not suggest that he has 
sustained any prejudice in the development of the claim 
from any notice with respect to downstream elements, such 
as the assignment of disability ratings and effective 
dates. Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008). 

The March 2006 notice was compliant with VA's duty to 
inform the veteran of the manner in which it assigns 
disability ratings and effective dates. In this regard, the 
veteran has, effectively, acknowledged the criteria for 
assigning disability ratings in detailed arguments set 
forth in his notice of disagreement and in statements 
submitted in association with his substantive appeal. In 
addition, the effective dates for each of the assigned 
disability ratings is the day after the veteran's 
separation from service. By law, that is the earliest 
effective date possible for an award of VA compensation. 
38 U.S.C.A. § 5110(b)(1) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(b)(2)(i) (2007). Thus, any argument with 
respect to effective dates is moot.

The veteran's representative submitted additional argument 
on the veteran's behalf, and the RO acquired additional 
evidence in support of the veteran's claims. In March 2006, 
the veteran also requested a hearing in association with 
his appeal; however, in March 2007, he withdrew that 
request. In a letter, dated March 15, 2007, the RO notified 
the veteran that he could still request a hearing, send 
additional evidence to support his claims, or change his 
representative. The RO informed him of the time frames for 
doing so; however, he did not respond to that notice. 

In light of the foregoing, the Board finds that the RO made 
extensive attempts to develop the record and that the 
veteran had ample opportunity to participate in that 
development. Accordingly, with respect to the issues for 
which service connection has been granted, such efforts 
have ensured the essential fairness of the decision and 
have effectively eliminated the possibility of prejudice to 
the veteran. 

With respect to the claims of service connection for low 
back disability, hearing loss disability, and tinnitus, the 
veteran was not sent a comprehensive letter informing him 
of the considerations set forth in Dingess prior to its 
initial unfavorable decision in August 2004. As above, 
however, the veteran does not argue, and the record does 
not show, that the failure to inform the veteran of those 
elements affected the essential fairness of the decision. 
Moreover, the RO continued to develop the record. Finally, 
the Board notes that since service connection is being 
denied for low back disability and for hearing loss 
disability, no disability ratings or effective dates will 
be assigned. Therefore, any question as to the timing of 
the notice is, effectively, moot.

VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claims. It 
appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder. In this regard, he has not identified any 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims. 
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of the claims presently decided. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

Analyses of the Claims

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110. The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
veteran served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a). 

As noted above, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The Low Back

The veteran contends that his current low back pain is the 
result of two injuries sustained in service. Therefore, he 
maintains that service connection for low back disability 
is warranted. 

Although the evidence does support the veteran's assertion 
that he injured his back on two occasions in service, there 
is no evidence that such injuries resulted in a low back 
disorder. Absent evidence of current low back disability, 
the veteran cannot meet the criteria for service 
connection. Accordingly, that issue on appeal is denied.

The service medical records show that the veteran entered 
service without any complaints or clinical findings of back 
disability. However, the service medical records do show 
that in May 1996, the veteran sustained a welt and 
contusions to his low back, when he was assaulted with a 
baseball bat. They also show that he sustained left sided 
low back pain following a fall in January 1998. However, X-
rays of the lumbosacral spine were reportedly normal, and 
the diagnosis was a contusion of the left flank. Despite 
the two injuries, the veteran served for five more years 
without receiving any further treatment for back problems. 

In March 2003, while still in service, the veteran reported 
a three month history of low back pain without 
radiculopathy. During his April 2003 service separation 
examination, he also responded in the affirmative, when 
asked if he then had, or had ever had recurrent back pain. 
Despite his complaints, however, an examination of his 
spine was reportedly normal.

VA outpatient records, dated in February 2004, show that 
the veteran continued to complain of back pain during the 
year after his separation from service. Therefore, in July 
2004, he underwent a VA examination. The examiner reviewed 
the claims file and noted the veteran's back injuries in 
service. 

Despite those injuries and the veteran's complaints of 
pain, however, the examiner found no evidence of chronic 
identifiable back disability. Pain, by itself, (i.e., 
without a current diagnosed or identifiable underlying 
malady or condition) does not constitute a disability for 
which service connection may be granted. Sanchez-Benitez v. 
West, 259 F.3d 1356, 1361-1362 (2001). Absent competent 
evidence of chronic, identifiable back pathology, the 
veteran cannot meet the criteria for service connection. 

The only support for the veteran's theory of the case comes 
from the veteran. As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation. He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability. 38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, 
his opinion, without more, cannot be considered competent 
evidence of service connection for low back disability. 
Absent such evidence, service connection is not warranted.



Hearing Loss Disability

The veteran contends that he has hearing loss disability as 
a result of exposure to high noise levels in service. In 
particular, he reports that he was stationed aboard an 
aircraft carrier and that the jet engine noise was 
inescapable. Therefore, he maintains that service 
connection for hearing loss disability is warranted.

The veteran's contentions notwithstanding, the competent 
evidence of record is negative for any findings of hearing 
loss disability within parameters established by VA. 
Accordingly, service connection for hearing loss disability 
is denied.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability, when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385. 

The failure to meet the foregoing criteria at the time of a 
veteran's separation from active service is not necessarily 
a bar to service connection for hearing loss disability. A 
veteran may establish service connection for hearing loss 
disability by submitting evidence that he has current 
disability is related to service. Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The report of the veteran's August 1991 service entrance 
examination is negative for any complaints or clinical 
findings of hearing loss disability. Audiologic testing 
revealed the following puretone thresholds at the indicated 
hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
0

Speech audiometry was not performed.

The evidence shows that the veteran's hearing was examined 
on many occasions in service. In February 1996, while 
assigned to an aircraft carrier, the veteran complained of 
impaired hearing. Audiologic testing revealed the following 
puretone thresholds at the indicated hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
20
5
0
0
15

Although speech audiometry was not performed, the examiner 
noted a significant threshold shift in the veteran's left 
ear or uncertain clinical significance. The diagnosis was 
bilateral tympanosclerosis.

During a reenlistment examination in May 2001, the veteran 
continued to complain of hearing loss disability related to 
his job. Audiologic testing revealed the following puretone 
thresholds at the indicated hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-5
-5
5
LEFT
15
5
0
5
20
Although speech audiometry was not performed, the diagnosis 
was high frequency hearing loss, left ear; and the veteran 
was counseled on the importance of hearing protection.

During his April 2003 service separation examination, the 
veteran continued to report hearing problems, and 
audiologic testing revealed the following puretone 
thresholds at the indicated hertz levels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
10
LEFT
20
15
10
15
30

Again, speech audiometry was not performed; however, the 
examiner found that the veteran had decreased hearing which 
would receive follow-up treatment by VA.

During the veteran's July 2004 VA examination, the examiner 
reviewed the claims folder and noted the reported the 
veteran's hearing difficulty in service. Audiologic testing 
revealed the following puretone thresholds at the indicated 
hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
5
LEFT
15
10
5
10
25

Additional testing revealed speech recognition scores of 96 
percent in each ear. The examiner found that the hearing 
acuity in the veteran's right ear was within normal limits 
with excellent word recognition ability. Hearing in the 
left ear through 4000 hertz was also characterized as 
normal, though sloping to a severe high frequency 
sensorineural hearing loss.

The VA examiner stated that the veteran's test results were 
not consistent with tympanosclerosis, but concluded that 
since the veteran had hearing loss prior to separation from 
service, it was as likely as not that his current hearing 
loss disability was related to service.



Despite the VA examiner's conclusion and reports of hearing 
loss in service, none of the audiologic tests in or after 
service met the VA criteria for a diagnosis of hearing loss 
disability. 38 C.F.R. § 3.385. Absent such evidence, 
service connection is denied. 

Tinnitus

As above, the veteran contends that he has tinnitus as a 
result of exposure to high noise levels in service. After 
reviewing the evidence, the Board will grant the benefit of 
the doubt to the veteran and grant service connection on 
this basis

Although the veteran's service medical records are negative 
for any complaints or clinical findings of tinnitus, the 
recent examiner suggests that the veteran had tinnitus in 
service in association with his complaints of hearing 
impairment. While the reported hearing impairment does not 
meet the puretone thresholds or speech recognition scores 
for a finding of hearing loss disability under VA criteria, 
it does not necessarily follow that he could not have had 
tinnitus. 

Since the recent VA examiner tends to support that 
conclusion, the Board will grant service connection for 
tinnitus. In arriving at this decision, the Board has 
granted all reasonable doubt in favor of the veteran. 38 
U.S.C.A § 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the benefit-of-the-doubt rule, where 
there exists an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the veteran shall 
prevail upon the issue). 



The Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2007). The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability. 
38 C.F.R. § 4.1. In the evaluation of schedular 
evaluations, VA may only consider factors as enumerated in 
the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an 
initial rating award is at issue, separate ratings can be 
assigned for separate periods from the time service 
connection became effective.). In any event, the following 
analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 



In determining the adequacy of assigned disability ratings 
of orthopedic disorders, consideration must be given to 
factors affecting functional loss. DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Such factors include a lack of normal 
endurance and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use and 
due to pain experienced during flare ups. 38 C.F.R. § 4.40. 
Consideration must also be given to weakened movement, 
excess fatigability, and incoordination, as well as the 
effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 

Hypertension

The veteran contends that his hypertension requires 
medication and is generally worse than depicted by the 
findings on the last VA examination. He notes that it is 
especially high during panic attacks; and therefore, he 
contends that a rating in excess of 10 percent for 
hypertension is warranted.

After reviewing the evidence, however, the Board finds that 
the veteran's blood pressure readings since service are 
contemplated by his current 10 percent rating. Accordingly, 
an increased initial rating is not warranted.

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101. For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater. Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood 
pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1. 

A 10 percent rating is warranted when the diastolic 
pressure is predominantly 100 or more, or; when the 
systolic pressure is predominantly 160 or more. A 
10 percent rating is also warranted when the veteran has a 
history of a diastolic pressure of 100 or more and requires 
continuous medication for control. Id. A 20 percent rating 
is warranted for hypertension, manifested by a diastolic 
pressure of predominantly 110 or more and a systolic 
pressure of 200 or more. Id.

During his last year of service, the veteran's blood 
pressure was taken on many occasions. His systolic readings 
were consistently below 160; however, in April and 
September 2002, he demonstrated four diastolic readings 
from 102 to 107. Despite those findings, the majority of 
his diastolic readings were below 100; and during his April 
2003 service separation examination, his blood pressure was 
154/95. 

During his initial visit to VA in February 2004, the 
veteran's blood pressure was 156/100. Otherwise, his post-
service treatment records show lower systolic and diastolic 
readings (i.e., below 160 and below 100, respectively). 
Absent the requisite diastolic readings of 110 or more and 
the systolic readings below 200, the veteran cannot meet 
the schedular criteria for a rating in excess of 10 
percent. Although he requires continuous medication for 
control, that fact is contemplated by his current rating. 
Accordingly, the initial 10 percent rating for hypertension 
is confirmed and continued.

Psychiatric Disability

The veteran contends that his psychiatric disability is 
manifested primarily by agitation and depression which have 
a significant impact on his employment. Therefore, he 
maintains that a rating in excess of 10 percent is 
warranted. After reviewing the evidence, the Board finds 
that the veteran's service-connected psychiatric disability 
is generally productive of moderate impairment. Such a 
level of impairment warrants a 30 percent evaluation, and, 
to that extent, the appeal is granted.

Psychiatric disability is rated in accordance with a 
general formula for rating mental disorders. A 10 percent 
rating is warranted for psychiatric disability, when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication. 38 C.F.R. § 4.130.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. Id.

Since February 2004, VA has followed the veteran for 
psychiatric disability, and in July 2004, VA examined him 
to determine the extent of impairment due to that 
disability. The treatment records and examination report 
show that the primary manifestations consist of agitation; 
an angry, depressed mood; a labile affect with crying 
spells; impaired sleep; diminished motivation; low self 
esteem; and impaired concentration. In addition to regular 
therapy sessions, the veteran receives psychotropic 
medication to control the affects of his service-connected 
psychiatric disability. 

The veteran's initial GAF scores of 60 to 70 were 
indicative of mild impairment due to his psychiatric 
disability. However, GAF scores later in his treatment have 
ranged from 55 to 58, a level indicative of moderate 
impairment.

The GAF (Global Assessment of Functioning scale) is an 
integral part of the evaluation in determining the level of 
impairment caused by PTSD. That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV); and the nomenclature in DSM IV has 
been specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. §§ 4.125, 4.130 (2007). The GAF scale 
consists of ratings from 100 down to zero and reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The assigned ratings increase or decrease as the veteran's 
level of psychiatric impairment improves or declines. For 
example, a GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household). 
In such cases, however, the veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships. DSM IV at 32. A GAF score of 51 to 60 
indicates moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning(e.g., few friends, conflicts with peers and co-
workers). Id.; see Carpenter v. Brown, 240, 242 (1995). 

When considered in light of all of the evidence of record, 
the Board finds that the veteran's symptoms and GAF scores 
more nearly reflect a level of moderate impairment due to 
his service-connected psychiatric disability. Therefore, an 
initial rating of 30 percent is warranted since service 
connection became effective May 13, 2003. To that extent, 
the appeal is granted.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation. 
However, the veteran does not generally demonstrate a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships. Rather, he is alert, well-oriented, and 
cooperative, with no signs of psychosis or homicidal or 
suicidal ideation. There is no evidence of behavioral or 
impulse dyscontrol, and he continues to have generally 
favorable social relationships with friends and family. 
Therefore, the Board finds that he does not meet or more 
nearly approximate the criteria for a 50 percent rating for 
his psychiatric disability. Accordingly, a 30 percent 
schedular rating, and no more, is warranted.
The Board has also considered the possible assignment of 
staged ratings discussed in Fenderson. However, the 
manifestations of the veteran's service-connected 
psychiatric disability have been generally consistent since 
service connection became effective May 13, 2003. 
Therefore, there is no basis for the assignment of staged 
ratings.

The Right Shoulder

The veteran contends that his service-connected impinge 
syndrome of the right shoulder is so uncomfortable that it 
seriously affects his sleep. He states that it also makes 
it difficult to work overhead, a problem which impairs his 
work as a painter. Therefore, he maintains that a 
compensable rating is warranted. 

After reviewing the evidence of record, however, the Board 
finds that the manifestations of the veteran's right 
shoulder disability more nearly reflect the criteria for a 
noncompensable rating. Accordingly, that rating is 
confirmed and continued.

In evaluating impairment of the upper extremities, it is 
often necessary to determine the veteran's major or 
dominant upper extremity. Impairment of a major upper 
extremity can frequently result in a rating higher than 
that assignable for impairment of the minor upper 
extremity. 38 C.F.R. § 4.69. In this case, the report of 
the July 2004 VA examination shows that the veteran is 
left-handed. Thus, his service-connected right shoulder 
constitutes part of his minor upper extremity.

Limitation of motion of the arm is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201. 
A 20 percent rating is warranted when motion of the minor 
arm can be accomplished to shoulder level or to midway 
between the side and shoulder level. A 30 percent rating is 
warranted when motion of the minor arm is limited to 25 
degrees from the veteran's side. 

Also potentially applicable in rating the veteran's right 
shoulder disability is 38 C.F.R. § 4.71a, Diagnostic Code 
5202. Under that code, a 20 percent rating is warranted for 
the minor upper extremity under the following 
circumstances: malunion of the humerus manifested by 
moderate deformity, or; infrequent episodes of dislocation 
of the scapulohumeral joint and guarding of movement only 
at shoulder level, or; malunion of the minor humerus, 
manifested by marked deformity; or frequent episodes of 
dislocation of the scapulohumeral joint and guarding of all 
arm movements. 

At the time of the veteran's service separation 
examination, impingement syndrome of both shoulders was 
confirmed. However, such disability was productive of no 
more than mild limitation of motion/reduced strength in the 
upper extremities. Since his discharge, he has not been 
treated specifically for right shoulder disability, and his 
treatment records have shown a full range of motion in his 
upper extremities. 

During his July 2004 examination, the veteran reiterated 
his complaints of right shoulder pain, especially when 
reaching overhead or when lying on his right shoulder. It 
was noted that he had a history of one unsuccessful steroid 
injection but that Vioxx had been effective in treating the 
pain. However, he reported that since Vioxx had become 
unavailable, he had taken Naprosyn with less than adequate 
relief. 

While pain on use may indicate serious disability, the 
veteran demonstrates few objective signs or symptoms 
indicative of such disability in his right shoulder. 
38 C.F.R. § 4.40, 4.45. Although he is only able to abduct 
his right shoulder to 90 degrees, he remains able to flex 
the shoulder above shoulder level, i.e. to 130 degrees. 
Moreover, internal and external rotation of the arm are 
almost full at 70 degrees and 80 degrees, respectively. 
38 C.F.R. § 4.71, Plate I (2007). Repetitive testing 
produces no additional limitation of motion, and the 
veteran demonstrates no incoordination, weakness or 
fatigability in the shoulder. His strength, sensation, and 
deep tendon reflexes are normal, and there is no competent 
evidence of edema or radiculopathy associated with his 
right shoulder. The record is also negative for any 
competent evidence of heat, discoloration, atrophy, 
deformity, or instability, and there is no history of 
recurrent subluxation or dislocation of the right shoulder. 
Absent such evidence, the veteran does not meet or more 
nearly approximate the criteria for a compensable rating 
under the potentially applicable diagnostic codes. Since 
the requirements for a compensable evaluation are not met, 
the Board finds the zero percent evaluation appropriate. 
38 C.F.R. § 4.31. Accordingly, the appeal for an initial 
compensable evaluation for the veteran's service-connected 
right shoulder disability is denied. 

Hemorrhoids

The veteran contends that his hemorrhoids are manifested by 
chronic flare-ups; bleeding, burning, and itching; and 
painful bowel movements. He states that he use topical 
medication to ease his symptoms, and that he must 
occasionally leave work to change dressings, garments, etc. 
Therefore, he maintains that a compensable evaluation is 
warranted.

After reviewing the evidence of record, the Board finds 
that the veteran's hemorrhoids are productive of no more 
than moderate impairment for which a noncompensable rating 
is warranted. Accordingly, that rating is confirmed and 
continued.

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7336. A 
noncompensable rating is warranted for mild or moderate 
disability. A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, which are irreducible and which 
have excessive redundant tissue, evidencing frequent 
recurrences. 

The evidence shows that in service in 2001 and 2003, the 
veteran underwent surgery to remove hemorrhoids. In January 
2003, he reported a three month history of hemorrhoids. 
Examination revealed a firm, thrombosed, external 
hemorrhoid, for which he underwent a thrombectomy. 
Approximately one week later, he was reportedly doing well, 
and he opted for continuing conservative care, including 
medication and sitz baths. 

During his service separation examination, the veteran 
complained of a history of hemorrhoids and that such 
disability had caused him to miss duty for longer than 
three days. Despite a diagnosis of hemorrhoids, his anus 
and rectum were found to be normal.

Since service, the veteran has not required clinical 
treatment for hemorrhoids. During his VA examination in 
July 2004, however, he reported that his hemorrhoids 
recurred approximately every two months and that they 
lasted for one to two days. He also reported intermittently 
painful bowel movements, with occasional blood streaked 
stools, the last time three months earlier. It was noted 
that he took a dietary fiber supplement and that he treated 
his hemorrhoids with topical medication. 

Although the examiner noted the veteran's history of two 
thrombectomies in service, there were no active external 
hemorrhoids on examination, and his skin was intact. There 
were no reports of excessive redundant tissue, evidencing 
frequent recurrences. Moreover, there were no findings that 
such disability was productive of any more than moderate 
impairment. Absent such evidence, the veteran cannot meet 
or more nearly approximate the criteria for a compensable 
rating. Accordingly, the noncompensable rating for 
hemorrhoids is confirmed and continued.

Gastroesophageal Reflux Disease

The veteran seeks an initial compensable rating for 
gastroesophageal reflux disease. He states that it is 
manifested by daily problems, such as painful gas, frequent 
diarrhea, frequent vomiting, and multiple daily bowel 
movements. Therefore, he maintains that a compensable 
rating is warranted.

After reviewing the evidence, the Board finds that the 
service-connected gastroesophageal reflux disease does not 
meet or more nearly approximate the schedular criteria for 
an initial compensable rating. Therefore, the current 
rating is confirmed and continued.

There is no diagnostic code dedicated to rating 
gastroesophageal reflux disease. When an unlisted condition 
is encountered it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20. 

In this case, gastroesophageal reflux disease is rated by 
analogy to a hiatal hernia. 38 C.F.R. § 4.114, Diagnostic 
Code 7346. A 30 percent rating is warranted for 
gastroesophageal reflux disease manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, which is productive of considerable impairment of 
health. A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less 
severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.

During the last year of his service, the veteran was 
treated on several occasions for vomiting and diarrhea, 
primarily associated with gastroenteritis. There were no 
findings of gastroesophageal reflux disease. His service 
separation examination was also negative for any complaints 
or clinical findings of gastroesophageal reflux disease. 
His abdomen and viscera were found to be normal.

Since service, the veteran has not required clinical 
treatment for gastroesophageal reflux disease. During his 
July 2004 VA examination, however, the examiner noted that 
the veteran had heartburn which was highly consistent with 
that disorder. He reported epigastric pain approximately 
once a week which was not consistently associated with food 
intake or a recumbent position. 

The examiner noted that symptomatically, the veteran was 
doing reasonably well, and noted that the veteran had 
reportedly been off of his medication for two weeks without 
any significant symptoms. On examination, the veteran 
demonstrated no manifestations of gastroesophageal reflux 
disease, and the examiner considered such disorder to be 
productive of no more than mild impairment. 

Absent competent evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain the Board finds that the veteran's gastroesophageal 
reflux disease does not meet or more nearly approximate the 
criteria for a compensable evaluation. Accordingly, the 
noncompensable rating is confirmed and continued. 38 C.F.R. 
§ 4.31.

Carpal Tunnel Syndrome

The veteran contends that his carpal tunnel syndrome is 
manifested primarily by pain and difficulty with manual 
tasks such as using cooking utensils, using hand tools, and 
gripping the steering wheel. He notes that he puts on wrist 
braces when he goes to bed and that he continues to take 
pain medication. Therefore, he maintains that a compensable 
rating is warranted. After reviewing the record, the Board 
will grant the benefit in part.

Carpal tunnel syndrome is rated in accordance with 
38 C.F.R. § 4.124a, Diagnostic Code 8515. A 10 percent 
rating is warranted for mild incomplete paralysis of the 
major or minor upper extremity. A 20 percent rating is 
warranted for moderate incomplete paralysis of the minor 
upper extremity, while a 30 percent rating is warranted for 
moderate incomplete paralysis of the major upper extremity. 

Complete paralysis occurs when 1) the hand is inclined to 
the ulnar side, the index and middle fingers are more 
extended than normally, there is considerable atrophy of 
the muscles of the thenar eminence, and the thumb is in the 
plane of the hand (ape hand); 2) pronation of the hand is 
incomplete and defective, there is an absence of flexion of 
index finger and feeble flexion of middle finger, the hand 
cannot make a fist, and the index and middle fingers remain 
extended; 3) the hand cannot flex distal phalanx of thumb, 
and there is defective opposition and abduction of the 
thumb at right angles to palm; 4) flexion of the wrist 
weakened; and 5) there is pain with trophic disturbances. 

In March 2003, the veteran was treated for subjective 
complaints of bilateral dorsal wrist and hand discomfort. 
The physician reported that the etiology was unclear, but 
questioned the possibility that it was a carpal tunnel 
variant. In any event, he issued the veteran a splint for 
his right wrist. 

During the veteran's service separation examination, there 
were no complaints or clinical findings of carpal tunnel 
syndrome. Since that time, he has not required treatment 
for carpal tunnel syndrome.

Nevertheless, in July 2004, the veteran was examined, in 
part, to determine the extent of his carpal tunnel 
syndrome. The veteran reported that he took Naprosyn for 
pain without complete relief. He also reported that he had 
been using bilateral wrist splints, especially during 
painful flare-ups. He stated that the pain recurred 
intermittently on a daily basis and that he had to wear his 
wrist splints at night for one or two days approximately 
every two weeks.

On examination, there was no edema in either of the 
veteran's extremities. Although a neurologic examination 
was non-focal, he did demonstrate a positive response to 
Phalen's test. In view of that response and the veteran's 
complaints and need to wear wrist splints, especially at 
night, the Board finds that the veteran's carpal tunnel 
syndrome is productive of mild impairment in each wrist. 
Accordingly, a 10 percent rating is warranted for each 
wrist. In arriving at this decision, the Board has 
considered the possibility of a still higher evaluation. 
However, there is no competent evidence that either 
disability meets or more nearly reflects a level of 
moderate impairment.

The Board has also considered the assignment of staged 
ratings discussed in Fenderson. However, the manifestations 
of the veteran's service-connected carpal tunnel syndrome 
have been generally consistent on each side since service 
connection became effective May 13, 2003. Therefore, there 
is no basis for the assignment of staged ratings.


ORDER

Service connection for low back disability is denied.

Service connection for hearing loss disability is denied .

Service connection for tinnitus is granted.

An initial rating in excess of 10 percent for hypertension 
is denied. 

An initial rating of 30 percent for psychiatric disability, 
variously diagnosed as anxiety disorder, dysthymia, and 
adjustment disorder, is granted.

An initial compensable rating for right shoulder 
impingement syndrome is denied.

An initial compensable rating for hemorrhoids is denied.

An initial compensable rating for gastroesophageal reflux 
disease is denied.

An initial 10 percent rating for left carpal tunnel 
syndrome is granted.

An initial 10 percent rating for right carpal tunnel 
syndrome is granted.



____________________________________________
VITO A CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


